Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1, 3-11 and 13-20 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the system as respectively recited in independent claim(s) 1, & 11 and at least in part, because 	Independent claim 1, recites the limitations: “… an interconnect that forms a portion of a high thermal conduction path between the component and a circuit card; and a thermal dissipater adapted to: obtain the thermal energy via the high thermal conduction path using the circuit card; and radiate the thermal energy, wherein the thermal dissipater adds less than 10% to a height of the packaged device measured from the circuit card, wherein the circuit card comprises a second high thermal conduction path that connects the high thermal conduction path to the thermal dissipater, and wherein the high thermal conduction path comprises a continuous metal path that directly connects the packaged device to a metal portion of the thermal dissipater”,
	Independent claim 11 recites the limitations: “A thermal dissipater for dissipating thermal energy generated by a packaged device, comprising: a body; and standoffs adapted to obtain the thermal energy by a thermal conduction path between the , and wherein the thermal dissipater adds less than 10% to a height of the packaged device measured from the circuit card.”
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, & 11 are believed to render said claims and all claims depending therefrom (claims 3-10, and 13-20) allowable over the prior art references of record, taken alone or in combination. 
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A MATEY/Examiner, Art Unit 2835